DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,259,282 to Cothrell.
In re claim 1, Cothrell teaches a cutting apparatus, comprising: 
a cutter (80) disposed in a conveying path (88) for conveying a plate-shaped object and configured to cut the object (92); 
a downstream conveyor (84) disposed downstream of the cutter in the conveying path and configured to convey the object (92); and 
a foreign-matter adhesion preventer (94,96) disposed between the cutter and the downstream conveyor and configured to prevent foreign matter scattered by the cutter from adhering to the downstream conveyor.
In re claim 2, wherein the downstream conveyor (84) includes at least a conveyor roller (Fig. 1) disposed immediately after the cutter.
In re claim 4, wherein the foreign-matter adhesion preventer is an intangible foreign- matter adhesion preventer that uses an intangible object (air, Col. 3, lines 59-68, Col. 4, lines 1-
In re claim 5, wherein the intangible foreign-matter adhesion preventer is an air curtain that uses a gas as the intangible object, the air curtain including a gas supplier that includes gas discharge ports for discharging the gas (Col. 3, lines 59-68, Col. 4, lines 1-16, lines 39-49).
In re claim 6, wherein the gas discharge ports are configured to discharge the gas toward a lower surface of the object (Col. 2, lines 64-68, Col. 3, lines 1-15, 16-20, Col. 4, lines 16-22).
In re claim 7, further comprising: a gas discharge controller (110) configured to control the gas supplier to intermittently discharge the gas from the gas discharge ports (Col. 4, lines 2-5).
In re claim 10, wherein the cutter is a rotary cutter (90).
In re claim 11, wherein the object is an intermediate product (92).
Note, the preamble is directed to a cutting apparatus, not the object being cut. Therefore, the object merely has to be capable of being an intermediate product. 
In re claim 12, a manufacturing apparatus for manufacturing a sheet material, the manufacturing apparatus comprising: the cutting apparatus of 1 (see rejection of claim 1 on Pg. 2, above).
In re claim 13, a manufacturing apparatus for manufacturing a gypsum building material, the manufacturing apparatus comprising: the cutting apparatus of claim 1 (see rejection of claim 1 on Pg. 2, above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cothrell in view of Hammacher et al.
In re claim 3, Cothrell teaches a conveyor (81,82), but does not teach a conveyor roller contrarotation controller configured to control the conveyor roller of the downstream conveyor disposed immediately after the cutter to rotate in a direction that is opposite a conveying direction in which the object is conveyed.
Hammacher teaches it is known in the art of conveyors to have a controller which permits the conveyor (152,154) to run in a conveying direction and an opposite direction (Para 0049).
It would have been obvious to one before the effective filing date of the invention to provide Cothrell with a controller to independently control the controllers in both a conveying direction and a direction reversed as taught by Hammcher to provide a high level of operational reliability, in which, for example, jams and product back up are prevented thereby reducing the reject rate of defective products (Para 0014).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cothrell in view of Howard et al.

Howard teaches a foreign-matter adhesion preventer (35,37) that uses a tangible object (74,76) to prevent foreign matter scattered by the cutter from adhering to the object, in which the tangible item is plate shaped barrier (Col. 5, lines 26-53).
It would have been obvious to one before the effective filing date of the invention to provide Cothrell with both an intangible and tangible foreign matter adhesion preventer as taught by Howard to enhance the removal of particles on the surface of the object (Col. 5, lines 56-62, Howard). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20150136564 teaches a conveyor having a controller to operate the conveyor along a conveying and reversed path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724